Citation Nr: 0213331	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  94-22 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a October 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the veteran's application to reopen 
a claim for service connection for an acquired psychiatric 
disorder.

The Board reopened the claim in an April 1997 decision and 
remanded the case for further development of the evidence.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim by means of the April 1997 Board 
remand order; the RO's letters to the veteran, dated in April 
1997, March 2001, and February 2002; and the February 2000 
supplemental statement of the case.  He was specifically 
notified of the need to obtain a rationale from Dr. Zamora as 
to his medical opinion that the current p psychiatric 
disorder was related to the service-connected eye disorder in 
the Board's remand order and the March 2001 letter from the 
RO.  Specific evidence, including a rationale for Dr. 
Zamora's medical opinion, was requested on remand in 1997.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
letter dated in April 1997, the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  In the March 2001 letter, the RO 
informed the veteran what evidence was needed to establish 
entitlement to the benefit he wanted, notified him of the 
type of evidence needed and told him specifically that it had 
written to Dr. Zamora to obtain a medical opinion from him.  
Concerning what evidence was needed from the veteran, the RO 
notified him that it would be to his advantage to assist the 
RO in obtaining this opinion from Dr. Zamora.  In the 
February 2002 letter, the RO informed the veteran what the 
evidence must show to establish entitlement to the benefit 
the veteran was seeking.  Specifically, the RO explained to 
the veteran the evidence needed to establish service 
connection for a disability.  The RO informed him about 
presumptions in the law that are involved in some claims for 
service connection.  The RO notified the veteran of the 
information it needed from him and when and where it should 
be submitted and what he could do to help with his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the veteran's service 
medical records were in the claims file.  The RO also 
obtained the veteran's VA medical records from the Mayaguez 
VA Outpatient Clinic and statements from the veteran's 
private physician.  Additionally, the RO scheduled the 
veteran for VA examination, and that examination was 
conducted in January 2002.

Accordingly, the Board concludes that the requirements of the 
VCAA have been met in this case, and the adjudication of this 
appeal poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


FINDINGS OF FACT

An acquired psychiatric disorder was not incurred in active 
service and is not proximately due to or the result of a 
service-connected eye disorder.



CONCLUSION OF LAW

Service connection is not warranted for a psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection for certain 
diseases, such as psychoses, also may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Congenital or developmental defects, including personality 
disorders, are not considered diseases or injuries under the 
law.  38 C.F.R. § 3.303(c).  Therefore, service connection 
may not be awarded for them.

Service medical records reflect no complaint, symptomatology, 
or finding of an acquired psychiatric disorder.  A February 
1957 VA discharge summary shows that the veteran was 
hospitalized for 6 days with complaints of mental problems 
and always talking to himself.  It was noted that he had been 
discharged from the Army one month previously.  An examining 
physician offered a psychoneurotic diagnosis with elements of 
schizophrenic process.  The diagnosis was obsessive 
compulsive reaction, chronic, mild, manifested by repetitious 
thinking and preoccupation with thoughts.

The veteran submitted a claim for service connection for a 
nervous condition in 1957 which was denied.  He appealed to 
the Board, which denied the claim in a final decision in June 
1958.  He applied to reopen his claim in 1993.  His 
application was denied, and he appealed to the Board.  In 
April 1997, the Board determined that evidence submitted 
since the June 1958 Board decision constituted new and 
material evidence to reopen the claim for an acquired 
psychiatric disorder.  The Board noted that this evidence 
included three private medical statements from Dr. Zamora, 
dated in September 1991, March 1993, and July 1993, 
indicating that the veteran's mental condition, generalized 
anxiety disorder with depression, was clearly related to a 
service-connected eye disorder, specifically, chronic 
dacryocystitis.  VA outpatient medical records also showed 
treatment for a chronic generalized anxiety disorder 
beginning in September 1991.  It was reported that the 
appellant had a longstanding history of generalized anxiety 
disorder.  A June 1992 VA mental disorders examination report 
showed a diagnosis of dysthymia and dependent personality 
traits; this diagnosis was based solely on findings on 
examination since the claims file was not available for the 
examiner's review.

Presuming the credibility of the evidence for the purpose of 
reopening the claim, the Board determined that the evidence 
was new and material and reopened the claim in April 1997.  
However, the Board determined that the evidence was not 
sufficiently probative of the issues involved to grant 
service connection and therefore remanded the case for 
further development of the evidence.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).  The Board's 
instructions to the RO included affording Dr. Zamora the 
opportunity to provide a competent medical opinion including 
a complete rationale to support his conclusion that the a 
generalized anxiety disorder with depression was due to the 
veteran's service-connected eye disorder.  The Board also 
requested that the veteran be afforded a VA examination for 
the purpose of ascertaining the presence of a current 
acquired psychiatric disability, if any, and to determine the 
etiology of any such disorder based on a review of the 
pertinent medical evidence in the claims file.

On remand, the RO wrote to the veteran in April 1997 for 
authorization to enable the RO to obtain private treatment 
records including those of Dr. Zamora.  The RO also informed 
the veteran that it would obtain VA treatment records.  The 
RO obtained VA treatment records dating from 1993 to 2001.  
Diagnoses included adjustment disorder; anxiety; generalized 
anxiety disorder; anxiety, not otherwise specified; obsessive 
compulsive traits; psychosis, not otherwise specified.

The RO received statements from Dr. Zamora dated in the 1990s 
which reiterated the statement that the veteran's mental 
condition was related to his eye condition.  However, the 
statements did not provide any rationale for that conclusion.  
In April 2001, the RO received a statement from M.T. Ramiz, 
M.D., that the veteran was treated in VA clinics for severe 
episodes of anxiety and depression exacerbated by his 
physical limitations.  The doctor stated that the veteran had 
psychotic symptoms.

In a March 2001 letter, the RO informed the veteran what 
evidence was needed to establish entitlement to the benefit 
he wanted.  The RO informed him of the type of evidence 
needed and told him specifically that it had written to Dr. 
Zamora to obtain a medical opinion from him.  Concerning what 
evidence was needed from the veteran, the RO notified him 
that it would be to his advantage to assist the RO in 
obtaining this opinion from Dr. Zamora.

In January 2002, the veteran was afforded a VA mental 
disorders examination.  The examiner noted that he reviewed 
the pertinent evidence in the claims folder, and he provided 
a summary of that evidence in the Medical History section of 
the examination report.  He specifically noted the report of 
VA hospitalization in 1957, the opinions stated by Dr. 
Zamora, and the findings on treatment records over the years.  
Based on a thorough examination, the doctor diagnosed anxiety 
disorder, not otherwise specified, with depressive features; 
and mixed personality disorder with schizoid, histrionic, and 
obsessive compulsive features.  The doctor stated that, based 
on his review of the medical records, the diagnosis rendered 
at the VA clinic in 1957 was a condition considered to be a 
characterological disorder.  He noted that had requested that 
period of hospitalization himself and that he had also 
requested to be discharged, and had studied accounting 
following discharge.  The doctor also stated that he found no 
relationship between either a neuropsychiatric disorder or 
the service-connected chronic dacryocystitis and the 
obsessive compulsive reaction diagnosed in February 1957.  He 
also stated that the current neuropsychiatric disorder was 
not proximately due to or the result of the service-connected 
chronic dacryocystitis.

The RO denied service connection for an acquired psychiatric 
disorder in a February 2002 supplemental statement of the 
case.  The same day, the RO sent the veteran a letter 
informing him what the evidence must show to establish 
entitlement to the benefit the veteran was seeking.  
Specifically, the RO explained to the veteran the evidence 
needed to establish service connection for a disability.  The 
RO informed him about presumptions in the law that are 
involved in some claims for service connection.  The RO 
notified the veteran of the information it needed from him 
and when and where it should be submitted and what he could 
do to help with his claim.

In March 2002, the RO received a letter from the veteran 
setting forth his contentions.  He stated that the VA 
examiner's opinion contradicted Dr. Zamora's opinion and 
indicated that he felt his claim should have been granted 
based on Dr. Zamora's opinion.

As noted above, service medical records are devoid of any 
evidence of a psychiatric disorder in service.  Issues 
involved in this case include whether the disorder for which 
the veteran was hospitalized in 1957, shortly after his 
discharge from service, was an acquired psychiatric disorder 
for which service connection may be granted, and if so, 
whether that disorder continues to exist presently.  Service 
connection might be granted for the disorder if it were a 
psychosis, because even though first diagnosed after service, 
the law provides a presumption of service connection for 
psychoses which manifest themselves to a certain degree in 
the year following service.  Moreover, even though the 
disorder was diagnosed after service, service connection also 
might be granted for it if it were shown to be an acquired 
psychiatric disorder and if all the evidence, including that 
pertinent to service, established that the disorder was 
incurred in service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Ohland v. Derwinski, 1 Vet. App. 147, 149 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  The medical evidence 
of record shows that the disorder diagnosed in 1957 was not a 
psychosis but rather a characterological or personality 
disorder.  The January 2002 VA examiner addressed this 
question directly and stated that, based on his review of the 
medical records, the diagnosis rendered at the VA clinic in 
1957 was a condition that is considered to be a 
characterological disorder.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Because congenital or developmental defects, including 
personality disorders, are not considered diseases or 
injuries under the law, service connection may not be awarded 
for them.  38 C.F.R. § 3.303(c).

In addition, the Board assigns more probative weight to the 
VA examiner's opinion about whether the veteran's present 
psychiatric disorder is proximately the result of his 
service-connected eye condition than it does to Dr. Zamora's 
statements because the VA examiner based his conclusions on a 
review of the medical history in the case as depicted by the 
medical records in the claims file.  Although the RO 
attempted, by letter to Dr. Zamora, to obtain a rationale for 
his opinion to the contrary, Dr. Zamora did not submit a 
rationale for his conclusions.  Accordingly, the Board 
concludes that the preponderance of the evidence in this case 
is against the claim for service connection for an acquired 
psychiatric disorder, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 
Gilbert, 1 Vet. App. at 57.


ORDER

Service connection for a psychiatric disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

